 

THE CHEFS’ WAREHOUSE, INC. 10-Q [chef-10q_092515.htm]

Exhibit 10.1

 



EXECUTION COPY

AMENDMENT NO. 7

Dated as of August 26, 2015

to

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 7 (this “Amendment”) is made as of August 26, 2015 by and
among Dairyland USA Corporation, a New York corporation (“Dairyland”), The
Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited liability company (“CW
Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited liability company (“Bel
Canto”), The Chefs’ Warehouse West Coast, LLC, a Delaware limited liability
company (“CW West Coast”), and The Chefs’ Warehouse of Florida, LLC, a Delaware
limited liability company (“CW Florida” and, together with Dairyland, CW
Mid-Atlantic, Bel Canto and CW West Coast, the “Borrowers”), the financial
institutions listed on the signature pages hereof and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013, by and among the Borrowers, the other Loan
Parties party thereto, the Lenders, the Administrative Agent and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement.

WHEREAS, the Borrowers have requested that the requisite Lenders, the
Administrative Agent and the Issuing Bank agree to certain amendments to the
Credit Agreement; and

WHEREAS, the Borrowers, the Lenders party hereto, the Administrative Agent and
the Issuing Bank have so agreed on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto, the Administrative Agent and the Issuing Bank hereby agree
to enter into this Amendment.

1.

Amendments to the Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the parties hereto agree
that the Credit Agreement is hereby amended as follows:

(a)

Section 2.06(b) of the Credit Agreement is hereby amended by replacing the
amount of “$5,000,000” appearing therein with “$10,000,000.”

2.

Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that:

(a)

the Administrative Agent shall have received counterparts of this Amendment duly
executed by the Borrowers, the Required Lenders, the Administrative Agent and
the Issuing Bank;

(b)

the Administrative Agent shall have received counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Loan Guarantors;
and

(c)

the Administrative Agent shall have received payment and/or reimbursement of the
Administrative Agent’s and its affiliates’ expenses (including, to the extent
invoiced in an invoice dated on or prior to the date hereof, reasonable
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent) in connection with this Amendment and the other Loan Documents.

 

 

 

3.

Representations and Warranties of the Borrowers. Each Borrower hereby represents
and warrants as follows:

(a)

This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of such Borrower and are enforceable against such
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b)

As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default has occurred and is continuing and (ii) the representations and
warranties of the Loan Parties set forth in the Credit Agreement, as amended
hereby, are true and correct in all material respects (provided that any such
representations or warranties qualified by materiality or Material Adverse
Effect are true and correct in all respects), it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date.

4.

Reference to and Effect on the Credit Agreement.

(a)

Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.

(b)

Each Loan Document and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

(c)

Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

(d)

This Amendment is a “Loan Document” under (and as defined in) the Credit
Agreement.

5.

Release of Claims.

(a)

Each of the Loan Parties, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Administrative Agent, the
Collateral Agent and each of the Lenders, their respective successors and
assigns, and their respective present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Administrative Agent, the
Collateral Agent, the Lenders and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, suspected or unsuspected,
both at law and in equity, which any of the Loan Parties or any of their
respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment, in
each case in connection with the Credit Agreement or any of the other Loan
Documents or transactions thereunder or related thereto.

 

2 

 

 

(b)

Each of the Loan Parties understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

6.

Governing Law. This Amendment shall be construed in accordance with and governed
by the law of the State of New York.

7.

Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

8.

Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

3 

 

  

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

  DAIRYLAND USA CORPORATION       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC       By:  /s/ Alexandros Aldous  
Name:    Alexandros Aldous   Title:    General Counsel and Corporate Secretary  
      BEL CANTO FOODS, LLC       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
THE CHEFS’ WAREHOUSE WEST COAST, LLC       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
THE CHEFS’ WAREHOUSE OF FLORIDA, LLC       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary

 

Signature Page to Amendment No. 7 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs’ Warehouse, Inc. et al

 

 

 

  JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as the Issuing Bank, as
Administrative Agent and as Collateral Agent                     By:  /s/ Diane
Bredehoft   Name: Diane Bredehoft   Title: Authorized Officer

 

 

Signature Page to Amendment No. 7 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs’ Warehouse, Inc. et al

 

  

 

GE CAPITAL BANK, formerly known as GE CAPITAL FINANCIAL INC.,

as a Lender

                    By:  /s/ Woodrow Broaders Jr.   Name:  Woodrow Broaders Jr.
  Title:  Duly Authorized Signatory

 

Signature Page to Amendment No. 7 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs’ Warehouse, Inc. et al

 

 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

                    By: /s/ Thomas Pizzo     Name:  Thomas Pizzo   Title:
 Senior Vice President

 

 

Signature Page to Amendment No. 7 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs’ Warehouse, Inc. et al

 

  

 

BMO HARRIS FINANCING, INC.,

as a Lender

                    By:  /s/ Philip Langheim   Name:  Philip Langheim   Title:
 Managing Director

 

 

Signature Page to Amendment No. 7 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs’ Warehouse, Inc. et al

 

 





 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

                    By: /s/ Kenneth M. Blackwell    Name:  Kenneth M. Blackwell
  Title:  Senior Vice President

 

 

Signature Page to Amendment No. 7 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs’ Warehouse, Inc. et al

 

 

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 7 to Amended and Restated Credit Agreement with respect to that
certain Amended and Restated Credit Agreement dated as of April 25, 2012, as
amended and restated as of April 17, 2013 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Dairyland USA Corporation, a New York corporation
(“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware limited
liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York limited
liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida” and,
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Borrowers”), the other Loan Parties party thereto, the Lenders and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), which
Amendment No. 7 to Amended and Restated Credit Agreement is dated as of August
26, 2015 and is by and among the Borrowers, the financial institutions listed on
the signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement.

Without in any way establishing a course of dealing by the Administrative Agent,
the Collateral Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Loan Guaranty and any
other Loan Document executed by it and acknowledges and agrees that the Loan
Guaranty and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so modified by the Amendment and as the same may from
time to time hereafter be amended, modified or restated.

 

Dated August 26, 2015

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

  DAIRYLAND USA CORPORATION       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC       By:  /s/ Alexandros Aldous  
Name:    Alexandros Aldous   Title:    General Counsel and Corporate Secretary  
      BEL CANTO FOODS, LLC       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
THE CHEFS’ WAREHOUSE WEST COAST, LLC       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
THE CHEFS’ WAREHOUSE OF FLORIDA, LLC       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary

 

Signature Page to Amendment No. 7 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs’ Warehouse, Inc. et al 

 

 

  THE CHEFS’ WAREHOUSE, INC.       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
CHEFS’ WAREHOUSE PARENT, LLC       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
MICHAEL’S FINER MEATS, LLC       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
MICHAEL’S FINER MEATS HOLDINGS, LLC       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
THE CHEFS’ WAREHOUSE MIDWEST, LLC       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.         By:  /s/ Alexandros Aldous  
Name:  Alexandros Aldous   Title:  General Counsel and Corporate Secretary

 

Signature Page to Amendment No. 7 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs’ Warehouse, Inc. et al 

 

 

  QZ ACQUISITION (USA), INC.       By:  /s/ Alexandros Aldous   Name:  
 Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.       By:  /s/ Alexandros Aldous
  Name:    Alexandros Aldous   Title:    General Counsel and Corporate Secretary
        QZINA SPECIALTY FOODS, INC., a Florida corporation       By:  /s/
Alexandros Aldous   Name:    Alexandros Aldous   Title:    General Counsel and
Corporate Secretary         QZINA SPECIALTY FOODS, INC., a Washington
corporation       By:  /s/ Alexandros Aldous   Name:    Alexandros Aldous  
Title:    General Counsel and Corporate Secretary         QZINA SPECIALTY FOODS
(AMBASSADOR), INC.       By:  /s/ Alexandros Aldous   Name:    Alexandros Aldous
  Title:    General Counsel and Corporate Secretary         CW LV REAL ESTATE
LLC         By:  /s/ Alexandros Aldous   Name:  Alexandros Aldous   Title:
 General Counsel and Corporate Secretary

 

Signature Page to Amendment No. 7 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs’ Warehouse, Inc. et al 

 

 

  ALLEN BROTHERS 1893, LLC       By:  /s/ Alexandros Aldous   Name:   Alexandros
Aldous   Title:    General Counsel and Corporate Secretary         THE GREAT
STEAKHOUSE STEAKS, LLC       By:  /s/ Alexandros Aldous   Name:   Alexandros
Aldous   Title:    General Counsel and Corporate Secretary         DEL MONTE
CAPITOL MEAT COMPANY HOLDINGS, LLC       By:  /s/ Alexandros Aldous   Name:  
Alexandros Aldous   Title:    General Counsel and Corporate Secretary        
DEL MONTE CAPITOL MEAT COMPANY, LLC       By:  /s/ Alexandros Aldous   Name:  
Alexandros Aldous   Title:    General Counsel and Corporate Secretary      

 

 

Signature Page to Amendment No. 7 to
Amended and Restated Credit Agreement dated as of April 25, 2012, as amended and
restated as of April 17, 2013
The Chefs’ Warehouse, Inc. et al 

